Citation Nr: 1139774	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-05 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for degenerative disc disease (DDD) of L4-5, L5-S1, with low back strain, currently evaluated as 20 percent disabling, to include entitlement to a total disability evaluation based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which increased the 10 percent rating to 20 percent for his low back disability, effective June 2005.  The Veteran disagreed with the 20 percent rating, and the instant appeal ensued.  

In January 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claim folder.  

In May 2011, the Board remanded the instant claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his service-connected DDD of L4-5, L5-S1, with low back strain, is more severe than the current evaluation reflects.  He maintains that he has pain, tingling in his legs, and loss of balance as a result of this low back disability.  He also maintains that he uses a back brace and requires a cane because of this disability.  

The Veteran testified at his January 2011 Travel Board hearing that he retired at age 55, after having worked for 31 years.  His retirement was described as being longevity based.  Hearing Transcript (T.) at 14.  However, during his July 2011 VA examination, he stated that he was medically retired due to a heart attack and low back pain.  It is not clear from the record whether the Veteran was retired due to disability and if he is, whether he is in receipt of Social Security Administration (SSA) disability benefits.  The Court has held that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  The Board is of course aware of the Federal Circuit's holding in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) wherein it was held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, as the Veteran is seeking an increased rating for his back disability, and he claims that he was retired due, in part, to his back disability, the Board believes the potential relevance of the SSA records cannot be ignored.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability evaluation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, as discussed above, the Veteran now reports that he had retired from his job in 2010 due to medical issues including back problems.  The Board finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

Additionally, the Board's remand of May 2011 requested that the Veteran undergo VA orthopedic and neurological examinations to determine the current severity of his service-connected back disability, to include whether he had neurologic impairment associated with his service-connected back disability.  The neurologic examiner was requested to offer comments and provide an opinion as to whether the Veteran had any neurologic impairment and if so, whether it was causally or etiologically related to the Veteran's service connected back disability.  The Veteran was not provided a neurologic examination and no opinion with regard to neurologic findings were made.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet.App. 268 (1998).  Since the examination was not provided and no opinion was provided as to any neurologic findings, the Veteran is to be provided a VA neurologic examination in this regard.  

Finally, the claims file reflects that the Veteran receives medical treatment for back disability through the Atlanta VA Medical Center (VAMC). The claims file only contains VA treatment records dated up to July 2011.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file any additional outstanding VA records.

Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all notification and development action, required by the VCAA is completed.  In particular, the RO/AMC should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for TDIU.

2.  Contact the Social Security Administration (SSA) to ascertain whether the Veteran is receiving disability benefits.  If so, obtain a copy of any SSA decision regarding disability benefits for the Veteran.  All the medical treatment records from the SSA that were used in considering the Veteran's claim for disability benefits should be obtained and associated with the claims file.  Any negative development should be discussed and addressed in the claims file.  

3.  Obtain VA clinical records pertaining to the Veteran's low back disability from the Atlanta VAMC for the period from July 2011 to the present.

4.  The Veteran should undergo VA examination to determine the current severity of the Veteran's service-connected DDD of L4-5, L5-S1, with low back strain and whether he has any neurologic impairment associated with his service-connected DDD of L4-5, L5-S1, with low back strain.  The claims file must be made available for review prior to the examination.  Any and all indicated evaluations, studies, and tests, to include EMG, if, deemed necessary by the examiner should be accomplished.  

The examiner should indicate whether there is forward flexion of the thoracolumbar spine less than 30 degrees or favorable ankylosis of the thoracolumbar spine.  He or she should further comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Next, the examiner must state whether the Veteran has any neurologic impairment, and if so, whether it is at least as likely as not (50 percent or more) that the neurological dysfunction is causally or etiologically related to the service-connected DDD of L4-5, L5-S1, with low back strain.  If neurologic impairment is identified and attributed to the Veteran's lumbar spine disability, the examiner should identify the nerve group(s) involved.  He or she should also indicate whether the Veteran experiences mild, moderate, moderately severe, or severe incomplete paralysis or complete paralysis of the affected nerve group(s). 

The examiner should also determine, without taking age into account, whether it is as least as likely as not (50 percent probability or greater) that the Veteran is precluded from obtaining or maintaining substantially gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities. 

A clear rationale for all opinions rendered must be made.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

5.  Thereafter, the RO/AMC will readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with an appropriate Supplemental Statement of the Case, which sets forth the applicable legal criteria pertinent to this appeal.  They should be given an opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

